Title: To George Washington from Major General Nathanael Greene, 30 January 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morris Town 30th Jany 1780.
          
          I have this Evening receiv’d several Letters from Colo. Hay: copies of two of which I inclose to Your Excellency for your perusal. They contain representations of the encreasing difficulties, in the Quarter Master’s Department, at the Post of Fish Kill. It is nothing more than I expected; but only things are drawing

to a crisis a little earlier than I had conceived of. I am confident no Man in America can do more to support the business, in the district, than Colo. Hay can; and I am confident no Man is better disposed to exert himself than he is. But his situation, as well as all the Staff, in every quarter, is distressing beyond description.
          If the present force cannot be supported at West-Point, and its dependencies, will it not be best to detatch a part into the Country? Happily the rest may be supported; and by attempting to keep the whole in Garrison they may be obliged to quit altogether.
          Major Hale is here, who is perfectly acquainted with Colo. Hay’s business; is going to Philadelphia, and will represent the state of the Post to the Treasury. Perhaps they may grant him some relief; tho’ I am afraid it is not in their power. I am, with great Respect, Your Excellency’s Most Obedient Hume Servt
          
            Nath. Greene Q.M.G.
          
          
            P.S. Colo. Hay inclos’d a copy of a Letter from Colo. Bostwick, Deputy Commissary General of Forage at Fish-Kill, in which he says a great part of the Forage, engag’d by the Agents, and not paid for, is now selling for private use, the People being determined to wait no longer for their Money.
          
        